REASONS FOR ALLOWANCE
Claims 1-21 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The specific limitations of “a front frame portion including a head tube, a head portion generally surrounding the head tube…a plurality of plate members coupled to the plurality of generally longitudinally-extending frame tubes and extending downwardly therefrom…and a fuel tank coupled to the plurality of plate members, an upper end of the plurality of plate members being permanently coupled to the plurality of generally longitudinally-extending frame tubes and a lower end of the plurality of plate members being coupled to the head portion and positioned longitudinally rearward of a rearward extent of the head tube” and “a front frame portion including a head tube, a head portion generally surrounding the head tube…and a plurality of plate members coupled to the longitudinally-extending frame tubes and extending downwardly therefrom; and a support assembly having a plate and a bracket…and a fuel tank coupled to the plurality of plate members, an upper end of the plurality of plate members being permanently coupled to the plurality of generally longitudinally-extending frame tubes and a lower end of the plurality of plate members being coupled to the head portion and spaced apart from the head tube by the head portion, wherein a rear portion of the fuel tank4 US.134621171.01Application No. 16/250,053Reply to Office Action of July 20, 2021is coupled to the front frame portion through the bracket and a forward portion of the fuel tank is supported by the head portion” are not anticipated or made obvious by the prior art of record in the examiner’s opinion.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Stabley whose telephone number is (571)270-3249. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL R STABLEY/           Examiner, Art Unit 3611              



                                                                                                                                                                               /TONY H WINNER/Primary Examiner, Art Unit 3611